Citation Nr: 0907248	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

A May 2006 Board decision found that service connection for a 
low back disorder, to include as secondary to a service-
connected disorder.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court). 
Consequent to a July 2008 Memorandum Decision, the veteran's 
appeal has been remanded to the Board.

A letter was sent to the veteran and his representative on 
October 15, 2008, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
No response was received.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

As noted above, the Court's July 2008 Memorandum Decision 
vacated the Board's May 2006 decision, and remanded the issue 
of entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disorder.  In 
remanding the veteran's claim, the Court concluded that VA 
failed to adequately assist the veteran by not fully 
developing his claim.  Specifically, the Court found that 
although an August 2005 Board Remand directed that a VA 
examination be conducted with respect to the veteran's claim, 
the VA examination that was conducted in January 2006 was 
inadequate because the VA examiner failed to provide any 
rationale for his decision not to proceed with the spine 
examination protocol, or to provide an opinion as to whether 
the veteran's back disorder was related to service or to a 
service-connected disorder.  Moreover, the Board's reliance 
on this inadequate examination was in error; in order to 
fulfill its duty to assist, the Board should have remanded 
the veteran's appeal for an additional examination to obtain 
these clinical findings.  Thus, remand of this issue is 
required so that the development directed by the Memorandum 
Decision may be accomplished.

Accordingly, the case is remanded for the following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to determine the etiology 
of any back disorder found.  The claims 
folder, including a copy of this 
remand, must be made available to the 
examiner and reviewed in conjunction 
with the examination.  Any indicated 
tests and studies must be accomplished 
and all clinical findings must be 
reported in detail and correlated to a 
specific diagnosis.  

Then, the VA examiner must provide an 
opinion, in light of the examination 
findings, service and postservice 
medical evidence of record, and the lay 
statements of record to include the 
veteran's testimony at his August 2005 
hearing before the Board, whether any 
back disorder found is related to the 
veteran's military service, or is 
proximately related to a 
service-connected disorder, to include 
the veteran's service-connected foot 
disorder.  The examiner is also 
requested to address the veteran's 
private physician's January 2005 and 
March 2006 opinion letters, of record.

If an opinion cannot be provided 
without resorting to speculation, it 
must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this Remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


